                                                                       The Honorable Marc Barreca
 1                                                                                      Chapter 7
 2                                                                Hearing Date: December 13, 2018
                                                                           Hearing Time: 9:30 AM
 3                                                   Hearing Location: US Courthouse /Seattle, WA

 4

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   IN RE:                                             Case No.: 12-11284-MLB

11
      DEMETRIUS BERTRAND DICKERSON SR,
12                                                      Chapter: 7

13                   Debtor.
                                                        DEBTOR’S WITNESS AND EXHIBIT LIST
14

15
              The Chapter 7 Debtor, Demetrius Bertrand Dickerson, (“Debtor”) hereby submits its non-
16
     expert witnesses and exhibit list pursuant the Court’s Notice of Evidentiary Hearing and Order
17
     Setting Deadlines, Dkt. No. 61.
18

19
              I.     Non-Expert Witnesses
20

21            1.     Jason Woehler (In House Counsel for Merchants Credit)
                     c/o Marc Rosenberg
22
                     180 One Convention Place
23                   701 Pike Street
                     Seattle, WA 98101
24                   (206) 624-7990
                     mr@leesmart.com
25

26


      DEBTOR’S WITNESS AND EXHIBIT LIST - 1                          HENRY & DEGRAAFF, P.S.
                                                                      150 NICKERSON ST. STE 311
                                                                     SEATTLE, WASHINGTON 98109
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609

      Case 12-11284-MLB          Doc 89       Filed 12/07/18   Ent. 12/07/18 18:59:11              Pg. 1 of 7
           2.      Merchants Credit Corporation’s Rule 30(b)(6) Witness
 1                 c/o Marc Rosenberg
 2                 180 One Convention Place
                   701 Pike Street
 3                 Seattle, WA 98101
                   (206) 624-7990
 4                 mr@leesmart.com
 5
           3.      Alex Sandoval (Compliance Officer for Merchants Credit)
 6                 c/o Marc Rosenberg
                   180 One Convention Place
 7                 701 Pike Street
                   Seattle, WA 98101
 8                 (206) 624-7990
                   mr@leesmart.com
 9

10         4.      Carol Taylor (Operations Manager for Merchants Credit)
                   c/o Marc Rosenberg
11                 180 One Convention Place
                   701 Pike Street
12                 Seattle, WA 98101
                   (206) 624-7990
13
                   mr@leesmart.com
14
           5.      Debtors may also call rebuttal witnesses that do not have to identified at this time.
15
           II.     EXHIBIT LIST
16

17      Num      Exhibit                                                                          Date
        ber
18      D1       Merchants Credit Collection Notes                                                N/A
        D2       Copy of the Dickerson’s King County Marriage Record                              7/2/2007
19      D3       Summons and Complaint, Merchants Credit Corporation v. Shirley                   11/6/2009
                 Dickerson AKA Bowen, King County District Court, Case No. 93-
20
                 17172 (certified copy)
21      D4       Motion, Affidavit and Order for Default Judgment, Merchants                      1/7/2010
                 Credit Corporation v. Shirley Dickerson AKA Bowen, King County
22               District Court, Case No. 93-17172 (certified copy)
        D5       Writ of Garnishment of Continuing Lien on Earnings, Merchants                    2/26/2010
23               Credit Corporation v. Shirley Dickerson AKA Bowen, King County
24               District Court, Case No. 93-17172 (certified copy)
        D6       First Answer to Writ of Garnishment for Continuing Lien on                       3/22/2010
25               Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
                 Bowen, King County District Court, Case No. 93-17172 (certified
26               copy)

     DEBTOR’S WITNESS AND EXHIBIT LIST - 2                          HENRY & DEGRAAFF, P.S.
                                                                     150 NICKERSON ST. STE 311
                                                                    SEATTLE, WASHINGTON 98109
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609

     Case 12-11284-MLB          Doc 89       Filed 12/07/18   Ent. 12/07/18 18:59:11               Pg. 2 of 7
        D7      Second Answer to Writ of Garnishment for Continuing Lien on                     6/14/2010
 1
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
 2              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
 3      D8      Judgment and Order to Pay, Merchants Credit Corporation v.                      7/2/2010
                Shirley Dickerson AKA Bowen, King County District Court, Case
 4              No. 93-17172 (certified copy)
 5      D9      Writ of Garnishment for Continuing Lien on Earnings, Merchants                  8/27/2010
                Credit Corporation v. Shirley Dickerson AKA Bowen, King County
 6              District Court, Case No. 93-17172 (certified copy)
        D10     Second Answer to Writ of Garnishment for Continuing Lien on                     11/17/2010
 7              Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
                Bowen, King County District Court, Case No. 93-17172 (certified
 8              copy)
 9      D11     Judgment and Order to Pay, Merchants Credit Corporation v.                      12/13/2010
                Shirley Dickerson AKA Bowen, King County District Court, Case
10              No. 93-17172 (certified copy)
        D12     First Answer to Writ of Garnishment for Continuing Lien on                      2/22/2011
11              Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
                Bowen, King County District Court, Case No. 93-17172 (certified
12
                copy)
13      D13     Second Answer to Writ of Garnishment for Continuing Lien on                     5/06/2011
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
14              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
15      D14     Writ of Garnishment for Continuing Lien on Earnings, Merchants                  7/06/2011
16              Credit Corporation v. Shirley Dickerson AKA Bowen, King County
                District Court, Case No. 93-17172 (certified copy)
17      D15     First Answer to Writ of Garnishment for Continuing Lien on                      7/29/2011
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
18              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
19
        D16     Release of Writ of Garnishment, Merchants Credit Corporation v.                 8/5/2011
20              Shirley Dickerson AKA Bowen, King County District Court, Case
                No. 93-17172 (certified copy)
21      D17     Writ of Garnishment for Continuing Lien on Earnings, Merchants                  1/26/2012
                Credit Corporation v. Shirley Dickerson AKA Bowen, King County
22              District Court, Case No. 93-17172 (certified copy)
23      D18     First Answer to Writ of Garnishment for Continuing Lien on                      2/8/2012
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
24              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
25      D19     Release of Writ of Garnishment, Merchants Credit Corporation v.                 3/8/2012
                Shirley Dickerson AKA Bowen, King County District Court, Case
26              No. 93-17172 (certified copy)

     DEBTOR’S WITNESS AND EXHIBIT LIST - 3                         HENRY & DEGRAAFF, P.S.
                                                                   150 NICKERSON ST. STE 311
                                                                  SEATTLE, WASHINGTON 98109
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609

     Case 12-11284-MLB         Doc 89        Filed 12/07/18   Ent. 12/07/18 18:59:11             Pg. 3 of 7
        D20     King County District Court Notice of Pending Dismissal for                      10/01/2015
 1
                Inactivity, Merchants Credit Corporation v. Shirley Dickerson AKA
 2              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
 3      D21     Application for Writ of Garnishment, Merchants Credit Corporation               4/18/2018
                v. Shirley Dickerson AKA Bowen, King County District Court,
 4              Case No. 93-17172 (certified copy)
 5      D22     First Answer to Writ of Garnishment for Continuing Lien on                      5/11/2018
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
 6              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
 7      D23     First Answer to Writ of Garnishment for Continuing Lien on                      5/16/2018
                Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
 8              Bowen, King County District Court, Case No. 93-17172 (certified
 9              copy)
        D24     Second Answer to Writ of Garnishment for Continuing Lien on                     6/29/2018
10              Earnings, Merchants Credit Corporation v. Shirley Dickerson AKA
                Bowen, King County District Court, Case No. 93-17172 (certified
11              copy)
        D25     Merchants Credits’ Application for Judgment on Answer and Order                 8/9/2018
12
                to Pay, Merchants Credit Corporation v. Shirley Dickerson AKA
13              Bowen, King County District Court, Case No. 93-17172 (certified
                copy)
14      D26     Merchants Credits’ Certification of Garnishment Costs, Merchants                8/9/2018
                Credit Corporation v. Shirley Dickerson AKA Bowen, King County
15              District Court, Case No. 93-17172 (certified copy)
16      D27     Merchants Credit’s Declaration of Service of Writ of Garnishment                8/9/2018
                by Certified Mail, Merchants Credit Corporation v. Shirley
17              Dickerson AKA Bowen, King County District Court, Case No. 93-
                17172 (certified copy)
18      D28     Merchants Credit’s Judgment and Order to Pay (signed order),                    8/9/2018
                Merchants Credit Corporation v. Shirley Dickerson AKA Bowen,
19
                King County District Court, Case No. 93-17172 (certified copy)
20      D29     Merchants Credit Military Status Declaration, Merchants Credit                  8/9/2018
                Corporation v. Shirley Dickerson AKA Bowen, King County
21              District Court, Case No. 93-17172 (certified copy)
        D30     Merchants Credit’s Release of Writ of Garnishment, Merchants                    9/21/2018
22              Credit Corporation v. Shirley Dickerson AKA Bowen, King County
                District Court, Case No. 93-17172 (certified copy)
23
        D31     King County District Court Docket regarding Merchants Credit                    12/7/2018
24              Corporation v. Shirley Dickerson AKA Bowen, King County
                District Court, Case No. 93-17172
25      D32     Transcript of Recorded Call between Shirley Dickerson and                       4/30/2018
                Merchants Credit (0199 20180430)
26
        D33     Transcript of Recorded Call between Shirley Dickerson and                       5/3/2018
                Merchants Credit (0799 20180503)
     DEBTOR’S WITNESS AND EXHIBIT LIST - 4                         HENRY & DEGRAAFF, P.S.
                                                                   150 NICKERSON ST. STE 311
                                                                  SEATTLE, WASHINGTON 98109
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609

     Case 12-11284-MLB         Doc 89        Filed 12/07/18   Ent. 12/07/18 18:59:11             Pg. 4 of 7
        D34     Transcript of Recorded Call between Shirley Dickerson and                       5/10/2018
 1
                Merchants Credit (1099 20180510
 2      D35     Transcript of Recorded Call between Shirley Dickerson and                       5/1/2018
                Merchants Credit
 3              (0599_20180501_170722_001411_i_2067241586_4256432613_0)
        D36     Transcript of Recorded Call between Shirley Dickerson and                       5/1/2018
 4              Merchants Credit
 5              (0999_20180508_154947_001327_i_2067241586_4256432613_1)
        D37     Transcript of Recorded Call between Shirley Dickerson and                       5/18/2018
 6              Merchants Credit
                (1599_20180518_134809_001414_i_2067241586_4256432613_0)
 7      D38     Transcript of Recorded Call between Shirley Dickerson and                       5/14/2018
                Merchants Credit
 8              (1199_20180514_171013_000655_i_2067241586_4256432613_0)
 9
        D39     Transcript of Recorded Call between Shirley Dickerson and                       5/2/2018
10              Merchants Credit
                (0699_20180502_082136_000547_i_2067241586_4256432613_0)
11
        D40     Transcript of Recorded Call between Shirley Dickerson and                       5/15/2018
12
                Merchants Credit
13              (1299_20180515_170753_000549_i_2067241586_4256432613_0)

14      D41     Transcript of Recorded Call between Shirley Dickerson and                       5/1/2018
                Merchants Credit
15              (0499_20180501_153101_000059_i_2067241586_4256432613_14
16              0)
        D42     Transcript of Recorded Call between Shirley Dickerson and                       5/16/2018
17              Merchants Credit
                (1399_20180516_090025_000228_i_2067241586_4256432613_0)
18      D43     Transcript of Recorded Call between Shirley Dickerson and                       5/16/2018
                Merchants Credit
19
                (1499_20180516_154713_001249_i_2067241586_4256432613_0)
20      D44     Transcript of Recorded Call between Shirley Dickerson and                       5/21/2018
                Merchants Credit
21              (1699_20180521_080003_000351_i_2067241586_4256432613_0)
        D45     Chapter 7 Bankruptcy Petition for Demetrius Bertrand Dickerson,                 2/12/2012
22              Case No. 12-11284-MLB, Dkt No. 1
23      D46     Chapter 7 Bankruptcy 341 Meeting of Creditor Notice (with BNC
                mailing) for Demetrius Bertrand Dickerson, Case No. 12-11284-
24              MLB, Dkt No. 9
        D47     Chapter 7 Bankruptcy Discharge of Demetrius Bertrand Dickerson                  6/14/2012
25              (with BNC mailing), Case No. 12-11284-MLB, Dkt No. 13
        D48     Motion for Sanctions for Violation of the Discharge Injunction,                 7/25/2018
26
                Case No. 12-11284-MLB, Dkt No. 24

     DEBTOR’S WITNESS AND EXHIBIT LIST - 5                         HENRY & DEGRAAFF, P.S.
                                                                   150 NICKERSON ST. STE 311
                                                                  SEATTLE, WASHINGTON 98109
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609

     Case 12-11284-MLB         Doc 89        Filed 12/07/18   Ent. 12/07/18 18:59:11             Pg. 5 of 7
        D49     Email to Jason Woehler re Subpoena re Motion for Discharge                      7/30/218
 1
                Violation with Subpoena with Exhibit A attached
 2      D50     Email to Jason Woehler re Subpoena re Motion for Discharge                      8/1/2018
                Violation with Letter attached
 3      D51     Email correspondence with Jason Woehler re Deposition date                      8/1/2018
        D52     Email to Jason Woehler rerevised Subpoena re Motion for                         8/2/2018
 4              Discharge Violation with Subpoena with Exhibit A and Exhibit B
 5              attached
        D53     Fax Sent to Merchants Credit Corporation, Letter from Andrew                    4/3/2018
 6              Gebelt re Discharge dated 8/1/2012
        D54     Merchants Credit Collection Notes                                               N/A
 7      D55     Fax from Shirley Dickerson to David Fagan at Merchants Credit                   5/14/2018
                Corporation
 8
        D56     Letter from Christina L Henry to David Quigley at Merchants Credit              6/8/2018
 9              Re Discharge Violation
        D57     Merchants Credits’ Policies and Procedures regarding Garnishment                N/A
10              and Bankruptcy
        D58     Pacer Search                                                                    N/A
11      D59     Internal Merchants Credit Email from Cassandra Downs to Jason                   5/3/2018
12              Woheler
        D60     Copy of Jason Woehler’s Outlook Calendar for June 2018 through                  6/4/2018 to
13              August 2018.                                                                    8/31/2018
        D61     Internal Merchants Credit Email from Danielle Arrasmith to Jason                7/26/2018
14              Woheler
15      D62     Internal Merchants Email correspondence between Danielle                        7/26/2018
                Arrasmith and Jason Woehler
16      D63     Internal Merchants Email correspondence between Jason Woehler                   8/3/2018
                and James Dickmeyer
17      D64     Internal Merchants Email correspondence between Jason Woehler                   8/21/2018
                and James Dickmeyer
18
        D65     Internal Merchants Email correspondence between Jason Woehler                   8/21/2018
19              and James Dickmeyer
        D66     Internal Merchants Email correspondence regarding release of                    8/29/2018
20              garnishment
        D67     Internal Merchants Email correspondence between Danielle                        5/1/2018
21              Arrasmith and Jason Woehler
22      D68     Invoice from Jim Dickmeyer to Merchants for services rendered                   9/1/2018

23                Respectfully submitted this 7th day of December 2018.

24                                                     /s/ Christina L. Henry
                                                       Christina L. Henry, WSBA # 31273
25                                                     Henry & DeGraaff, PS
                                                       150 Nickerson St., Ste. 311
26                                                     Seattle, WA 98109
                                                       Tel# 206-330-0595 / Fax# 206-400-7609
                                                       chenry@hdm-legal.com
     DEBTOR’S WITNESS AND EXHIBIT LIST - 6                         HENRY & DEGRAAFF, P.S.
                                                                   150 NICKERSON ST. STE 311
                                                                  SEATTLE, WASHINGTON 98109
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609

     Case 12-11284-MLB         Doc 89        Filed 12/07/18   Ent. 12/07/18 18:59:11             Pg. 6 of 7
                                         CERTIFICATE OF SERVICE
 1

 2            I, Christina L Henry, declare under penalty of perjury as follows:

 3   1.       I am over the age of eighteen years, a citizen of the United States, not a party herein, and am

 4   competent to testify to the facts set forth in this Declaration.

 5   2.       That on December 7, 2018, I caused the foregoing document attached to this Certificate of
 6   Service along with attached exhibits upon the following individuals via CM/ECF:
 7
              James E. Dickmeyer on behalf of Creditor Merchants Credit Corporation jim@jdlaw.net,
 8
              jim.dickmeyer@gmail.com
 9
              Marc Rosenberg on behalf of Creditor Merchants Credit Corporation mr@leesmart.com
10
              Christina L Henry on behalf of Debtor Demetrius Bertrand Dickerson, Sr mainline@hdm-
11

12            legal.com, HenryDeGraaffPS@jubileebk.net

13            James Rigby rigbylaw@aol.com, jr@trustesolutions.com; jr@trustesolutions.net;

14            patti@liveslaw.com

15            United States Trustee USTPRegion18.SE.ECF@usdoj.gov
16   I CERTIFY UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
     WASHINGTON THAT THE FOREGOING STATEMENT IS BOTH TRUE AND CORRECT.
17

18            Dated this December 7, 2018, at Seattle, Washington.

19                                            /s/ _Christina L Henry_____
                                              Christina L Henry
20

21

22

23

24

25

26


      DEBTOR’S WITNESS AND EXHIBIT LIST - 7                              HENRY & DEGRAAFF, P.S.
                                                                          150 NICKERSON ST. STE 311
                                                                         SEATTLE, WASHINGTON 98109
                                                                            telephone (206) 330-0595
                                                                                fax (206) 400-7609

          Case 12-11284-MLB        Doc 89      Filed 12/07/18       Ent. 12/07/18 18:59:11             Pg. 7 of 7
